In an action to recover *860damages for false arrest and false imprisonment, the defendant appeals from an order of the Supreme Court, Kings County (Krausman, J.), dated June 6, 1991, which denied its motion to amend its answer to include a counterclaim.
Ordered that the order is affirmed, with costs.
Contrary to the defendant’s contention, the court did not improvidently exercise its discretion in denying the defendant’s motion to amend its answer to include a counterclaim alleging breach of contract. The defendant did not offer a reasonable excuse for its lengthy delay in making the motion and was previously aware of the facts of its proposed counterclaim. In addition, the plaintiff would be prejudiced by the amendment because discovery had been completed and amendment of the answer would result in additional discovery and pretrial proceedings which would delay the trial (see, Wise v Greenwald, 194 AD2d 850; F.G.L. Knitting Mills v 1087 Flushing Prop., 191 AD2d 533; Pellegrino v New York City Tr. Auth., 177 AD2d 554). Bracken, J. P., Balletta, Eiber, O’Brien and Pizzuto, JJ., concur.